ORDER
The Disciplinary Review Board on March 4, 1998, having filed with the Court its decision concluding that SCOTT E. KAPLAN *14of BORDENTOWN, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three years based on his criminal conviction on one count of wire fraud, in violation of 18 U.S.CA §§ 1343 and 2;
And SCOTT E. KAPLAN having petitioned the Court for review of the decision of the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that the petition for review is granted; and it is further
ORDERED that SCOTT E. KAPLAN is hereby suspended from the practice of law for a period of two years, retroactive to July 9, 1996, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.